MEMORANDUM **
Federal prisoner Leticia Cisneros Dominguez appeals from the district court’s judgment denying her 28 U.S.C. § 2255 motion. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Dominguez contends that she received ineffective assistance of counsel when her trial attorney failed to introduce testimony from witnesses, or otherwise rebut an informant’s testimony that she was a drug runner who had transported drugs to Chicago. We conclude that the district court properly found that Dominguez failed to show that counsel’s performance was deficient or resulted in prejudice. See Strickland v. Washington, 466 U.S. 668, 687-88, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.